OWMON DUO HBPWN PR

BHR DBP HHP HPWWBWWWWWWWWNNNNNNNNNN PRP RP RP RP RP PPP re
NUOBPWNHR OHO AN HDUPWNPODOWO WON DU PWNHRPOUAN DU BPWNRPR OO

Case 1:18-cv-10933-RA Document 51 Filed 03/20/19 Page 1 of 2

Manuel P. Asensio
400 East 54th St., Apt. 29B
New York, NY 10022
Office: 212-702-8001 Cellular: 917-515-5200
mpaW@asensio.com

REQUEST FOR TIME EXTENSION

 

March 20, 2019
VIA ECF and Email to Abrams_NYSDChambers@nysd.uscourts.gov

The Honorable Justice Ronnie Abrams

US District Court, Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square, Courtroom: 1506

New York, NY 10007

Re:  Asensio et al. v. DiFiore et al., no. 1:18-cev-10933-RA
Dear Judge Abrams:

I am the self-represented Plaintiff is the above referred case. The Plaintiff requests a 30 day
extension to file his reply to the defendants’ motions to dismiss. The State Defendants have
authorized me to represent to the Court that they take no position. Defendant Emilie Marie Bosak
finally replied at 12:44 P.M. today that she would not agree to the extension.

The defendants’ memorandums of law are combined together 72 pages long. They apply 170 legal
authorities to 13 legal different arguments. Among the authorities are 20 purported legal decisions
in the state case. These do not include the 8 decisions from the Court of Appeals, or the
administrative proceedings directly with the Administrative Board of the Courts and chief judge,
governor and state attorney, and New York’s Judicial Institute, Ethics Advisory Committee and
Commission on Judicial Conduct. Neither do they include the constitutional litigation in the
Supreme Court’s matrimonial and civil parts nor 17 decisions at the Appellate Division.

The Plaintiff does his own legal research and analysis, and writing. The defendants has notice of
the Plaintiff federal complaint for over 6 months before it was filed and 87 days to formulate their
motions to dismiss. The Plaintiff is employed full time, is not a lawyer, is dealing with other issues
related to his daughter and this case, and other legal matters, and has only had the defendants’
motion to dismiss for 35 days.

Among the other legal matters is a action by a NYSE listed public company against a group of
short sellers. The Plaintiff is not involved with any investment activities including short selling.
However, he must defend himself in this complicated securities case. The NYSE company and the
other defendants have highly experienced top their law firms representing them. The Plaintiff is
represented by a sole general practitioner with no experience in securities or first amendment
WOON ADU PWN PRP

WWWNHNNNNNNNNNBRRP RBBB BPP PE
NP OWOAMANHDUBWNHOWANDUBWNHO

Case 1:18-cv-10933-RA Document 51 Filed 03/20/19 Page 2 of 2

litigation. As a result, this other legal case has created additional daily burdens on the Plaintiff
throughout this year.

The Plaintiff is being denied his inalienable parental rights, and constitutional freedoms and
liberties. He is being precluded from any process in the state in the matter. Many reasonable
persons would agree the defendants’ hostility towards the Plaintiffs and legal fabrications are
prima facie evidence of their malice and ill will. This case presents unprecedented federal issues.
The defendants will not be prejudiced by the extension at all. The Plaintiff respectfully request a
30 day extension.

I DO SG SWEAR THE

OVE TO BE
“J Af louver

Mamiel P. Asensio f 7
Plaintiff

Distribution:
Emilie Marie Bosak

The Honorable New York State Attorney General Letitia James, Chief of Staff and Deputy State
Attorney General Attorney. Brian K. Mahanna, tasha.bartlett@ag.ny.gov

The Honorable Governor Andrew M. Cuomo, Governor’s Chief Counsel and Principal Legal
Advisor, Alphonso David, alphonso.david@exec.ny.gov

The Honorable Chief Judge Janet M. DiFiore, ucs-correspondence@nycourts.gov. Head of the
Office of Court Administration, John W. McConnell, Icgreen@nycourts.gov

Jonathan D. Conley, Esq., jonathan.conley@ag.ny.gov

Rachel Ambats, Esq., rachel.ambats.esq@gmail.com
